SILVESTRI, Senior Judge,
dissenting.
We adopt the facts as stated in the majority opinion, but reference the next scheduled work day, April 4, 1988, omitted by the majority. On that date, as on March 31, 1988, the same situation occurred; the teachers attempted to return to work but were prevented access.
The majority focuses on an agreement entered into between the teachers and the school district in which the teachers agreed to provide 72 hour notice to the school district in advance of any strike. The majority calls this a “modification” to the status quo of the pre-existing contract and determined that this agreement must be incorporated in any agreements to return to work by the teachers. Finding that the teachers did not include the notice in their offer to return to work during that critical time period, the majority erroneously feels that the teachers did not “maintain the status quo” and should be denied benefits.
The Supreme Court defined “status quo” in Fairview School District v. Unemployment Compensation Board of Review, 499 Pa. 539, 544, 454 A.2d 517, 520 (1982), as the last actual, peaceable and lawful noncontested status which preceded the controversy; and stated that “[mjaintenance of the status quo is merely another way of stating that the parties must continue the existing relationship in effect at the expiration of the old contract.” The existing relationship in the instant case did not include a 72 hour notice provision. Similar to the Supreme Court’s reversal of this court, and finding in Fairview, that the school district’s refusal to pay stepped up salaries beyond the years contained in the expired contract did not constitute a disruption of the status quo, the 72 hour notice provision was not part of the original pre-existing contract and cannot be the determining factor in resolving this dispute. Neither can lack of reference to the notice provision be viewed as a failure of the teachers to maintain the status quo. Further, no quid pro quo for that notice provision is included in the record; no consideration was given for the provision.
*622Heneé, the critical question in this case is whether the nonwork period beginning March 31, 1989 was a strike or a lockout.
Our Supreme Court established the test for determining whether a work stoppage is the result of a lockout or a strike in Vrotney v. Unemployment Compensation Board of Review, 400 Pa. 440, 444-45, 163 A.2d 91, 93-94 (1960), stating:
[W]hen the contract has in fact expired and a new agreement has not yet been negotiated, the sole test under Section 402(d) of the Unemployment Compensation Law ... 43 P.S. § 802(d), of whether the work stoppage is the responsibility of the employer or the employees is reduced to the following: Have the employees offered to continue working for a reasonable time under the pre-existing terms and conditions of employment so as to avert a work stoppage pending the final settlement of the contract negotiations; and has the employer agreed to permit work to continue for a reasonable time under the preexisting terms and conditions of employment pending further negotiations? If the employer refuses to so extend the expiring contract and maintain the status quo, then the resulting work stoppage constitutes a “lockout” and disqualification for unemployment compensation benefits in the case of a “stoppage of work because of a labor dispute” does not apply.
In applying the Vrotney test to the facts of this case, it is clear that the teachers offered to continue working for a reasonable time1 under the pre-existing expired contract; and equally clear that the school district refused to allow the teachers to continue to work. Such action on the part of the school district constitutes a lockout.
The agreement between the teachers and the school district necessitating 72 hour notice of intent to strike by the *623teachers does not act as a modification of the pre-existing contract. It did not, as the majority concludes, become “part of the terms and conditions of employment creating a new status quo.” Rather, the work stoppage was the responsibility of the school district because their actions interfered with the teachers’ attempt to continue working for a reasonable time under the pre-existing contract.
The determination of the Board should be reversed, the decision of the referee reinstated, and benefits should be awarded.

. See Abington School District v. Unemployment Compensation Board of Review, 111 Pa.Commonwealth Ct. 312, 533 A.2d 1100 (1987), In which it was determined that an offer to work on a day-to-day basis constitutes a "reasonable time" within the context of a work stoppage involving teachers and a school district.